TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 9, 2018



                                       NO. 03-17-00698-CV


                                          S. P., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
             BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                      OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on September 27, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s judgment. Therefore, the Court reverses the trial court’s judgment terminating

the parental rights of S.P. and remands that portion of the case for further proceedings consistent

with this opinion. We otherwise affirm the judgment of the trial court. The appellee shall pay all

costs relating to this appeal, both in this Court and in the court below.